Honorable Roger M: 'Dreyer            qp'inidnNo.   i-1021   ”
County Attorney
204 Ciiri'stian
              Bullding '~      "-' Re: .Authorityof county
711 St. Joseph Street                  .to lease two-way
Gonzales; Texas 78629"                  radios for a deputy
                                        sheriff and related
Dear Mr.   Dreyer:               .      questions.
     Our former Opinion No. M-969 (1971) is withdrawn and
this Opinion issued in its stead.
     Your opinion request contains a series of questions,.
which~may be consolidated and paraphrased as follows:,'
     1. May the county commissioners.&easetwo-way radio
equipment foruse by ,i+e sheriff7
     2. May .thecounty cotiissioners lease.or purchases
and maintain two-way radio equipment.for the.personal
vehicles of the sheriff and-his deputies, includingespecial
deputi,es?
     3. May the county commissioners lease two-way radio
equipment for the automobile of a game management officer
employed by the Parks and Wildlife Department?%'
     The authority 'forthe county commissioners to pay for
the expenses incurred byla sheriff is found in Article 3899,
Vernon's Civil Statutes, which,~in ~therelevant portions
of part (b?, reads as follows:                         :.
          "(b) Each officer~named in.this Act, where
     he receives a salary ,as,compensationforhis ser- '.
     vices, shall'be entitled.and permitted to purchase
     or charge to his county,all reasonable expenses
     necessary in fbe xroper,and ,le.g.al
                                       conduct of his
     office. . . . The Commissioners.Court of the county



     1 ~A11 Articles referred;.to
                                .areVernon's Civil Statutes
unless otherwise stated.
                             -4975-
HonorableRoger M. Dreyer, page 2    (M-1021)



    of the sheriff's~residence may, upon the writ-.
    ten and sworn application of the sheriff stat-
    ing the necessity therefore,. purchase equipment
    for a Bureau of Criminal Identification,such
    as cameras, fingerprintcards, inks, chemicals,,
    microscopes, radio and laboratory equipment,
    filing cards, filing cabinets,,tear gas and
    other equipment, in keeping with.the system
    in use with the Department of Public Safety
    of this State, or the United States Department
    of Justice and/or Bureau of Criminal Identifi-
    cation."
    The commissionerscourt,is also authorized'byArticle
6699ato furnish equipment reasonably necessary for deputy
sheriffswho.serve as county traffic officers,
     The commissionerscourt has jurisdictionand authorky
limitedto that provided by thaConatitution or by law, but
the.commissioners court has the implied power to exercise
broad discretion to accomplish the purposes'intended by any
rightconferred.or"obligation,.imposed;'.Andersonv. Wood,
137,Tex.201, 152 S.W.'2d1084 (1941);Do&on v.~Marshal&
118 S.W.2d.621 (Tex..Civ.App.1938; error dism.),~
     Two-way radio equipment is'an obvious incident-to'ef-
fectivelaw enforcementi'and.the~usefulness-of  radio.equip-
sent,isrecognized specificallyby Article 3899;. 6ince.the
zommissioners'court is,authorized"toprovide for all r.eason-
able.endneceasary'expenses.ofthe,.sheriff., ,thenclearly they
nay provide.forthe,purchase'orlease of two-way radio equip-
nent.foruse by the sheriff and his deputies in accordance,
with the provisions of Articles 3899 .and 6699a..
    Sheriffs and theirdeputies are authorized to-use their
personallyowned cars inthe performance of their official
iuiiies.Frtiole 6877-I. Our opinion is that the commissioners.
:outthas'authorityun'derboth Articles 3899 'and 6699a to'in-
StalLand maintain two-way,radioequipment, either purchased or
Leased,,
       in personally,owne,d
                          ;oarsused in the performanceoff
lffioialduties.
     Your request; insofar.as.itapplies to .a special reserve
deputysheriff warrants specie1 ~attention. ,Thespecial'deputy
in question, according:to the information furnishes,has been


                           -4976-
.HonorableRoge,rM. Dreyer; page:'3 (MLlb21j     " ::



appointed by the sheriff pursuant to authorizationentered
upon'the minutes of.the commissionercourt;. The special' ~.
deputy serves without pay or mileage reimbursement"abdhas-:
            . _or emergency
only part-time      . .    -duties. The last,legisl,ature ‘!
enacted specral provzsions sor reserve deDutV~sheriffa to
serve,without pay. (Acts 62nC Lea., R.S.',1971r.ch;..5D6, p*
17399 and Acts of the same Legislature, ch. 829; p. 2531, ..
as amended by Acts 62nd Leg., 1st C.S., 1971, ch. 'Cl;.
                                                     pi +
3434). The commissionerscourt has the discretion'to'diter-
mine if the purchase or lease of two-way..radioequipmeritfor
the special or reserve deputies is a reasonable and necessary
expense of.the ,sheriff. ,...:    '~
     Your,#ira questicn'con&rns‘furnishing radio equipment'
for the state-owned vehicle of a game management officer
employed by the Parks:,and~WildlifeDepartment. This officer
is expressly named as a peace off.icerin Article 97Sf-5c,
Vernon's Penal Code.' According to information furnished this
office by 'theParks.and~WildlifeDepartment, the Department
of Public Safety, and the Sheriff's Association of Texas, a
number of counties,have provided radio equipment for instal-
lation in vehicles operated by the Departmentof Public Safety
and game managementofficers. ,The,equipmentso furnished op-
berateson the radio frequency‘used,.by'thesheriffs and enables
the sheriffs to maintain contact with the other officers.and
materially facilitates cooperation among all peace Officers in
law enforcement.                                      .

    'This interpretation-ofArticles 389,9and 6699a.and gener-
al administrativepractice in wide application'over'theState
for many years, involving the range of discretionallowed com-
missioner's courts, 1.8entitled to substantialweight in the
construction qf..thestatutes under con~sideration.53'Tex.aur.
2d 259-264,.Statutes;Sec..177.
     No etatutory authority express'lyauthorizes a sheriff to
provide radio'equipmentfor.installation'.$n'vehic~es~oper+ted
by game management officersor other law enforcementpersonnel
but Article 3899, expres.sly.authorisesthe sheriff *i .'..to
purchase or charge tomhis county.,allreasonable expenses nec-
essary in the 'properand legal conduct of his ,office.. . ."
and expressly authorizes the purchase of ~radioequipment. A
broad and libera~'.interoretationis to.be~siven.thislancuace.
,Rodgersv. County.~of'Taylor,368 S;-W.:Zd
                                        794 (Tex&v.App;, -
m63, error ref.n.r.e.1. The Department of Public'Safety
and the~sherif'fsand other law.enforcementofficersdarere-
quired,to cooperate under statutes such as Articles 4413(15),
4413(19),,and ,44.L3(21).

                           -4977-
   .,


HonorableRoger M.'Dreyer, page 4          (M-lO21)


     Our opinion is that the commissionerscourt can provide
.radioequipment for the sheriff to install in the vehicles of
game management officers or other law enforcement personnel as
an aid to'the'sheriffin law enforcement if the.commissioners
court, in its discretion, finds the use of such equipment to
be a reasonable and necessary expense in the proper conduct of
the sheriff's office. To the extent of any conflict herein
with Attorney General's Opinion.Nos. 046649 (1945), R-2442 S
51 (lg!X), and'C-743 (lS6) and any other such opinions, those
opinions'areoverruled.:
                               'suuuARY

             Xn accordance with the terms'of.Article          *
        3899, Vernon's Civil'Statutes,the~commiseioners
        court is authorized to provide for all reason-
        able expenses-necessary'inthe proper'..andlegal
        conduct of the.sheriff% office andfmay, in its
        discretion, purchase or,.leaseand maintain two-
        way'radio.equipment:
             1.   for 'useby the sheriff.~an&his-:deputiest
             2. for'instalZationand use in the:Derson-
        ally owned cars of the .sheriffand;-bierdeputies
        when the vehiclesare used in the performance of
        official duties3
                    ..~..
             3. for"~.installation-
                                  8nd use im.the 'person-
        .allyowned vehicle of a ,speciaIor.reserve deputy
        sheriff when,the.deputyis appointed:inaccordance
        with the law and the vehicle.is us&in the per-
        formance of",offj;cial‘.~dlities:
                                          :;..
                                             ~.,. :
             4. for'ji
                     installat~ion~and~use~:~n:~the:state-
        owned vehicle of 'a-gamemanagement:::offfcer or
        other law ,enforcementofficer,whe~nthd.:tise~.i an_
        aid.,tothe ;sheriffin the.enforcement,:of  law,in
        the county.'
             Attorney General,,Opin$onNo.:M-969 .(19.71)
                                                       is
        withdrawn;:andto the,~extentof :any:.confl,ict
                                                     with
        this opinion, Attorney General Opfnion Nos. O-
        6649 (1945).andR-2445 S 51 (1951),end C-743 (1966)
        and any other conflicting opinions.are:overruled.


                                 -4970-
Honorable   Roger M. Dreyer, page 5     (M-1021)




                                      truly yours,

                                                   /
                                          c&2?=
                                            .   TIN
                                       ey General of Texas

Prepared by Roland Daniel Green, III
Assistant Attorney G.eneral

APPROVED:      _                              .
OPINION COMMIT&E

Kerns Taylor, Chairman
W.E.,Allen, Co-Chairman

Sam Jones
Gordon Cass
Max Hamilton        '-
Bart Boling

,SAM MC DANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

N&A WRITE
.Firat Assistant.




                              -4979-